DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 7/12/2022, with respect to claims 1-4, 6, 9-14, 16, and 19 have been fully considered and are persuasive.  The 103 rejection of claims 1-4, 6, 9-14, 16, and 19 have been withdrawn. 
Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: No prior art was found
teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically, A skin care device/method of using a skin care device comprising: an electrode module which has at least a pair of contact electrodes configured for outputting an alternating current to a skin; and a control module which determines a state of the skin care device based on the sensed voltage signal output from the sensing module, and controls a current output of the electrode module based on the state of the skin care device, wherein the control module blocks a current output of the electrode module when the skin care device is in a fixed state, wherein the control module determines the state of the skin care device based on the sensed voltage signal when determining that the skin care device enters a rubbing sensing mode, determines that the skin care device is in a rubbed state when a fluctuation size of the sensed voltage signal is a set size or more, and determines that the skin care device is in a fixed state when the fluctuation size of the sensed voltage signal is smaller than the set size, wherein the control module determines whether the skin care device enters a rubbing sensing mode based on the sensed voltage signal, and determines that the skin care device enters the rubbing sensing mode when a slope of the sensed voltage signal is a minimum set slope or less, or an amplitude of the sensed voltage signal is smaller than a set amplitude during a set time, and wherein the control module determines that there is noise when the slope of the sensed voltage signal during the set time is a maximum set slope or more, and re-determines whether to enter the rubbing sensing mode based on a slope in a next section of the sensed voltage signal. The closest art found and applied, in the Non-final office action dated 4/14/2022, of Adanny in view of Shunsuke and in further view of Nitzan fails to teach the limitation of when it is determined that that noise was present when the slope was sensed at a maximum slope during the set time, re-determining whether to enter the rubbing sensing mode based on the slope in a next section of the sensed voltage signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792